     Case: 1:21-cv-00564-CAB Doc #: 1-16 Filed: 03/10/21 1 of 2. PageID #: 71




                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE NORTHERN DISTRICT OF OHIO

                                        EASTERN DIVISION


UNITED STATES OF AMERICA                            )   CIVIL CASE NO.
                                                    )
                           Plaintiff,               )   JUDGE
                                                    )
       v.                                           )
                                                    )
REAL PROPERTY LOCATED AT                            )
100 MOUNTAIN VIEW DRIVE,                            )
MORELAND HILLS, OHIO, CUYAHOGA                      )
COUNTY PERMANENT PARCEL NOS:                        )
913-06-001, 913-06-005, et al.,                     )
                                                    )
                         Defendants.                )

                       NOTICE OF COMPLAINT FOR FORFEITURE
                             AGAINST REAL PROPERTY


       A civil complaint including forfeiture of real property pursuant to 21 U.S.C. ' 881 and 18

U.S.C. § 981 was filed by the United States of America on March 10, 2021, in the United States

District Court for the Northern District of Ohio, against Real Property Located At 100

Mountain View Drive, Moreland Hills, Ohio, Cuyahoga County Permanent Parcel Nos:

913-06-001, 913-06-005). The complaint alleges that said property may, for the causes stated in

the complaint, be forfeited to the United States.

       In order to avoid forfeiture of the defendant real property, any person claiming an interest

in the property must file a claim asserting that interest, in the manner set forth in Rule G(5) of the

Supplemental Rules for Certain Admiralty or Maritime Claims and Asset Forfeiture Actions,
     Case: 1:21-cv-00564-CAB Doc #: 1-16 Filed: 03/10/21 2 of 2. PageID #: 72




Federal Rules of Civil Procedure, except that such claim must be filed no later than 35 days after

the date of service of the complaint or, as applicable, not later than 30 days after the date of final

publication of notice of the filing of the complaint. In addition, any person having filed such a

claim shall also file an answer to the complaint or a Motion under Rule 12(b), not later than 20

days after the date of the filing of the claim.

        Rule G(5) provides in pertinent part: A person who asserts an interest in the defendant

property may contest the forfeiture by filing a claim in the court where the action is pending.

The claim must: identify the specific property claimed; identify the claimant and state the

claimant’s interest in the property; and, be signed by the claimant under penalty of perjury. A

claim filed by a person asserting an interest as a bailee must identify the bailor, and if filed on the

bailor’s behalf must state the authority to do so. Claims should be filed with the Office of the

Clerk; United States District Court for the Northern District of Ohio; 801 West Superior Avenue;

Cleveland, Ohio 44113, with a copy thereof mailed to the United States Attorney’s Office;

Attention: Henry F. DeBaggis, Assistant U.S. Attorney; 801 West Superior Avenue; Suite 400;

Cleveland, Ohio 44113. In accordance with 18 U.S.C. § 985(c)(1)(B), this Notice of Complaint

for Forfeiture shall be posted on the defendant real property.


                                                        BRIDGET M. BRENNAN
                                                        Acting United States Attorney

                                                  By:    /s/ Henry F. DeBaggis
                                                        Henry F. DeBaggis
                                                        Reg. No. 0007561
                                                        Assistant U.S. Attorney
                                                        United States Court House
                                                        801 West Superior Avenue, Suite 400
                                                        Cleveland, OH 44113
                                                        Phone: (216) 622-3749
                                                        Henry.DeBaggis@usdoj.gov
